DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: Patent Board Decision dated 12/8/2021.
• 1-20 are now allowed. 

Response to Arguments
• Applicant’s arguments, see pages 16-22, filed 1/22/2020, with respect to claims 1, 11, and 20 have been fully considered and are persuasive as per Patent Board Decision dated 12/8/2021.  The cited prior arts rejection of said claims has been withdrawn. 

Allowable Subject Matter
• Claims 1-20 are allowed.
---The following is an examiner’s statement of reasons for allowance: The cited prior arts of record fail to teach and/or suggest “adjusting, before receipt of any user speech input, using a processor, an automated speech recognition engine using the contextual information, wherein the adjusting comprises selecting a knowledge domain based on the contextual information for the automated speech recognition engine; thereafter receiving, at an audio receiver of the information handling device, user speech input; and providing, using a processor, recognized speech based on the user speech input received and the contextual information adjustment to the automated speech recognition engine” as cited in claim 1. The same also applies to claims 11 and 20 due to similar claimed features/limitations as cited in claim 1. 
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIERRY L PHAM/Primary Examiner, Art Unit 2674